UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        No. 20-1033

                          UNITED STATES OF AMERICA,
                                             Appellant

                                            v.

                                   FRANCIS RAIA

                            (D.N.J. No. 2-18-cr-00657-001)

Present: SMITH, Chief Judge, AMBRO and CHAGARES, Circuit Judges

   1. Unopposed Motion to Amend Opinion


                                         ORDER


The foregoing Unopposed Motion to Amend Opinion is GRANTED as follows: The
April 2, 2020 precedential opinion in United States v. Raia, No. 20-1033, is VACATED.
An amended opinion is filed contemporaneously with this order.



                                                 By the Court:

                                                 s/ D. Brooks Smith
                                                 Chief Circuit Judge
Dated: April 8, 2020
CJG/cc:       Mark E. Coyne, Esq.
              Steven G. Sanders, Esq.
              Jenny Chung, Esq.
              David M. Dugan, Esq.
              Lee Vartan, Esq.
              Alan L. Zegas, Esq.